Citation Nr: 0423986	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for optic nerve damage 
with decreased vision in the right eye.  

3.  Entitlement to an increased (compensable) rating for the 
residuals of a head injury to include headaches and fractures 
of the right mandible and maxilla.  

REPRESENTATION

Veteran is represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 
ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran served in the Army National Guard to include 
periods of active duty for training from January 1964 to 
August 1964 and in June and July 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating action by a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In September 2000, the veteran testified at a hearing before 
a hearing officer at the RO.  A transcript of this hearing is 
of record.  The veteran also testified at hearing in March 
2004 before the undersigned.  A transcript of this hearing is 
also of record.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

REMAND 

VA records disclose that in January 2000 the diagnoses 
included a severe injury in service with multiple sequelae 
including chronic sinusitis.  On examination in January 2000, 
an X-ray revealed a slight deformity in the right maxillary 
sinus indicative of an old injury.  In March 2000, the 
veteran was evaluated for recurrent maxillary sinusitis.  
History included facial fractures as a result of a fall 
during service.  After a physical examination, the initial 
impression was an acquired nasal deformity with questionable 
sinusitis.  On further evaluation that included a CT scan, 
revealing chronic sinusitis of the ethmoid sinuses, the 
impression was environmental rhinitis.  Since then chronic 
sinusitis has been noted.  Presently, the evidence of record 
is insufficient to decide whether sinusitis is related to the 
service-connected facial fractures. 

VA records also disclose that in June 2000 the veteran was 
seen in the eye clinic for blurred vision.  The status of the 
consultation was recorded as "completed", but the results 
are not of record. 

The veteran has complained of frequent and severe service-
connected headaches, which have been noted by VA.  On an 
August 2003 VA neurological consultation, the pertinent 
findings were peripheral neuropathy of the facial nerves and 
atypical facial pain from remote trauma.  TMJ syndrome has 
also been noted in relation to the service-connected facial 
fractures.  The VA examination in January 2000 to evaluate 
the service-connected disabilities was inadequate because it 
did not cover all of the manifestation associated with the 
disabilities. 

Also, the record shows that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Since the SSA records may be relevant to the 
veteran's claims, the records should be obtained. 

For these reasons, the Board determines that further 
evidentiary development is needed and the case is remanded 
for the following actions:  

1.  Obtain the June 2000 eye consultation 
report from the Salem VA Medical Center.  

2.  Obtain SSA records.  

3.  Schedule the veteran for VA 
examinations to include ENT, eye, dental 
and neurological examinations to 
ascertain the nature and severity of all 
residuals of his 1965 inservice head 
injury.  The claims file should be made 
available to the examiners for review in 
conjunction with the examinations.  In 
formulating their reports, the examiners 
should review the July 1965 operation 
report from Walter Reed Army Hospital, 
documenting the extent of the initial 
head injury.  

(a).  On the ENT examination, the 
examiner is to determine whether the 
veteran has chronic sinusitis.   If 
sinusitis is found, the examiner is 
asked to express an opinion as to 
whether sinusitis is related to the 
service-connected facial fractures 
that involved the bony structure of 
the maxillary sinus cavity. 

(b).  On the eye examination, the 
examiner is to determine whether the 
veteran has any visual disturbance of 
the right eye, including blurred or 
double vision or nerve damage.  If any 
right eye visual disturbance is 
identified, the examiner is asked to 
express an opinion as to whether the 
visual disturbance is related to the 
service-connected facial fractures 
that involved the bony structure 
around the orbit of the right eye. 

(c).  On dental examination, the examiner 
should describe the residuals of the 
fractures of the right mandible and 
maxilla, including the degree of 
displacement, if any; loss of 
masticatory function, if any; and, 
limitation of motion, both inter-
incisal range and range of lateral 
excursion, of the tempomandibular 
articulation. 

(d).  On neurological examination, the 
examiner is to describe the veteran's 
headaches and frequency of the 
headaches.  The examiner is also to 
determine whether the veteran has any 
facial nerve damage and, if so, 
whether the nerve damage is related to 
the service-connected facial 
fractures. 

4.  After the above development has been 
completed, adjudicate the claims.  On the 
claim for increase, consider separate 
ratings for the residuals where 
appropriate.  If any benefit remains 
denied, prepare a supplemental statement 
of the case and return the case to Board. 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



